UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 000-51578 CryoPort, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0313393 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 20382 BARENTS SEA CIRCLE, LAKE FOREST, CA 92630 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (949) 470-2300 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of November 10, 2009 the Company had 49,349,958 shares of its $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 ITEM 1. Financial Statements 2 Consolidated Balance Sheets at September 30, 2009 (Unaudited) and March 31, 2009 2 Unaudited Consolidated Statements of Operations for the three and six months ended September 30, 2009 and 2008 3 Unaudited Consolidated Statements of Cash Flows for the six months ended September 30, 2009 and 2008 4 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 41 ITEM 4T. Controls and Procedures 41 PART II OTHER INFORMATION 42 ITEM 1. Legal Proceedings 42 ITEM 1A. Risk Factors 42 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 3. Defaults Upon Senior Securities 42 ITEM 4. Submission of Matters to a Vote of Security Holders 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 43 SIGNATURES 44 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CRYOPORT, INC. CONSOLIDATED BALANCE SHEETS September 30, March 31, 2009 2009 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 1,120,758 $ 249,758 Restricted cash 102,115 101,053 Accounts receivable, net 7,273 2,546 Inventories - 530,241 Prepaid expenses and other current assets 140,778 170,399 Total current assets 1,370,924 1,053,997 Fixed assets, net 613,755 189,301 Intangible assets, net 259,616 264,364 Deferred financing costs, net 193,773 3,600 Other assets - 61,294 $ 2,438,068 $ 1,572,556 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 393,701 $ 218,433 Accrued expenses 370,984 90,547 Accrued warranty costs - 18,743 Accrued salaries and related 244,730 206,180 Convertible notes payable and accrued interest, net of discount of $775,960 (unaudited) at September 30, 2009 and $13,586 at March 31, 2009 639,647 46,414 Current portion of convertible notes payable and accrued interest, net of discount of $2,468,355 (unaudited) at September 30, 2009 and $662,583 at March 31, 2009 3,883,070 3,836,385 Line of credit and accrued interest 90,310 90,310 Current portion of related party notes payable 150,000 150,000 Current portion of note payable to former officer 96,000 90,000 Derivative liabilities 18,404,578 - Total current liabilities 24,273,020 4,747,012 Related party notes payable and accrued interest, net of current portion 1,506,898 1,533,760 Note payable to formerofficer and accrued interest, net of current portion 36,476 67,688 Convertible notes payable, net of current portion and discount of $6,351,425 at September 30, 2009 and $6,681,629 at March 31, 2009 - - Total liabilities 25,816,394 6,348,460 Commitments and contingencies Stockholders’ deficit: Common stock, $0.001 par value; 125,000,000 shares authorized; 47,585,635 (unaudited) at September 30, 2009 and 41,861,941 at March 31, 2009 shares issued and outstanding 47,587 41,863 Additional paid-in capital 24,402,380 25,816,588 Accumulated deficit (47,828,293) (30,634,355 ) Total stockholders’ deficit (23,378,326 ) (4,775,904 ) $ 2,438,068 $ 1,572,556 See accompanying notes to unaudited consolidated financial statements 2 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended September 30, For The Six Months Ended September 30, 2009 2008 2009 2008 Revenues $ 8,478 $ 5,982 $ 22,181 $ 19,406 Cost ofrevenues 177,267 134,953 326,444 253,331 Gross loss (168,789 ) (128,971 ) (304,263 ) (233,925 ) Operating expenses: Selling, general and administrative expenses 779,193 779,691 1,507,502 1,339,731 Research and development expenses 93,066 105,453 180,791 216,244 Total operating expenses 872,259 885,144 1,688,293 1,555,975 Loss from operations (1,041,048 ) (1,014,115 ) (1,992,556 ) (1,789,900 ) Other income (expense): Interest income 2,233 11,194 3,714 24,008 Interest expense (1,610,059) (658,099 ) (4,143,256) (1,213,868 ) Loss on sale of fixed assets - - (797) - Change in fair value of derivative liabilities (4,535,848) - (1,401,550) - Gain (loss) on extinguishment of debt - 91,727 - (6,811,214) Total other expense, net (6,143,674) (555,178 ) (5,541,889 ) (8,001,074 ) Loss before income taxes (7,184,722 ) (1,569,293 ) (7,534,445 ) (9,790,974 ) Income taxes 1,600 - 1,600 800 Net loss $ (7,186,322 ) $ (1,569,293 ) $ (7,536,045) $ (9,791,774 ) Net loss per common share: Basic and diluted $ (0.16 ) $ (0.04 ) $ (0.17 ) $ (0.24 ) Weighted average common shares outstanding: Basic and diluted 46,154,705 41,167,472 44,555,961 41,093,181 See accompanying notes to unaudited consolidated financial statements 3 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Six Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (7,536,045 ) $ (9,791,774 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 62,865 30,554 Amortization of deferred financing costs 25,579 27,929 Amortization of debt discount 3,737,569 958,586 Stock issued to consultants 118,807 105,670 Fair value of warrants issued to employees and directors 352,744 337,356 Change in fair value of derivative instrument 1,401,550 - Loss on extinguishment of debt - 6,811,214 Loss on sale of assets 797 - Interest earned on restricted cash (1,062 ) (4,526 ) Changes in operating assets and liabilities: Accounts receivable (4,727 ) 16,938 Inventories 81,012 (299,393 ) Prepaid expenses and other assets 29,643 88,466 Accounts payable 175,268 14,535 Accrued expenses 112,371 (245) Accrued warranty costs (18,743 ) (5,625 ) Accrued salaries and related 38,550 (8,225 ) Accrued interest 278,325 134,518 Net cash used in operating activities (1,145,497 ) (1,584,022 ) Cash flows from investing activities: Purchases of intangible assets (24,372 ) (633 ) Purchases of fixed assets (9,767 ) (53,043 ) Net cash used in investing activities (34,139 ) (53,676 ) Cash flows from financing activities: Proceeds from borrowings under convertible notes 1,321,500 1,062,500 Repayment of convertible notes - (117,720 ) Repayment of borrowings on line of credit, net - (22,500 ) Payment of deferred financing costs (129,290 ) (191,875 ) Repayment of note payable - (12,000 ) Repayments of related party notes payable (60,000 ) (60,000 ) Repayments of note payable to officer (30,000 ) (36,000 ) Payment of fees associated with exercise of warrants (51,174 ) - Proceeds from exercise of options and warrants 999,600 3,308 Net cash provided by financing activities 2,050,636 625,713 Net change in cash and cash equivalents 871,000 (1,011,985 ) Cash and cash equivalents, beginning of period 249,758 2,231,031 Cash and cash equivalents, end of period $ 1,120,758 $ 1,219,046 See accompanying notes to unaudited consolidated financial statements 4 CRYOPORT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For The Six Months Ended September 30, 2009 2008 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 3,573 $ 92,757 Income taxes $ 1,600 $ 800 Supplemental disclosure of non-cash activities: Deferred financing costs in connection with S-1 $ 74,518 $ - Deferred financing costs in connection with convertible debt financing and debt modifications $ 11,944 $ 117,530 Fair value of warrants to be issued as cost incurred in connection with warrant exercises $ 81,604 $ - Debt discount in connection with convertible debt financing $ 1,483,415 $ 1,250,000 Conversion of debt and accrued interest to common stock $ 984,254 $ 5,446 Reclassification of embedded conversion feature to equity $ 646,102 $ - Cashless exercise of warrants $ 110 $ 150 Cancellation of shares issued for debt principal reduction $ - $ 117,720 Accrued interest added to principal amount of debentures $ 79,582 $ - Estimated fair value of warrants issued in connection of debt modification $ - $ 5,858,344 Cumulative effect of accounting change to debt discount for derivative liabilities $ 2,595,095 $ - Cumulative effect of accounting change to accumulated deficit for derivative liabilities $ 9,657,893 $ - Cumulative effect of accounting change to additional paid-in capital for derivative liabilities $ 4,217,730 $ - Reclassification of inventory to fixed assets $ 449,229 $ - See accompanying notes to unaudited consolidated financial statements 5 CRYOPORT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three and Six Months Ended September 30, 2009 and 2008 NOTE 1 - MANAGEMENT’S REPRESENTATION The accompanying unaudited consolidated financial statements have been prepared by CryoPort, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, and pursuant to the instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statement presentation. However, the Company believes that the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments (consisting primarily of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending March 31, 2010. The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009. The Company has evaluated subsequent events through November 16, 2009, the filing date of this form 10-Q, and determined that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes thereto other than as disclosed in the accompanying notes. NOTE 2 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization The Company is a provider of an innovative cold chain frozen shipping system dedicated to providing superior, affordable cryogenic shipping solutions that ensure the safety, status and temperature, of high value, temperature sensitive materials.The Company has developed a line of cost-effective reusable cryogenic transport containers capable of transporting biological, environmental and other temperature sensitive materials at temperatures below zero degrees centigrade.These dry vapor shippers are the first significant alternative to using dry ice and achieve 10+ day holding times compared to 1–2 day holding times with dry ice. The Company provides safe transportation and an environmentally friendly, long lasting shipper.
